UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7571



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KARIM FARUQ, a/k/a Charles Williams,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
91-217-K, CA-99-2363-CCB)


Submitted:   July 27, 2000                 Decided:   August 1, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karim Faruq, Appellant Pro Se. Katharine Jacobs Armentrout, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karim Faruq seeks to appeal the district court’s order dis-

missing without prejudice his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Faruq, Nos. CR-

91-217-K; CA-99-2363-CCB (D. Md. Aug. 31, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2